                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Kelly Lewis Daniels,                       )           C/A No. 9:19-cv-00313-SAL
                                           )
                               Plaintiff,  )
                                           )
v.                                         )
                                           )           ORDER
Brian P. Stirling, Charles Williams,       )
Thomas Robertson, Stephanie Marshall,      )
Juanita Moss, Tim E. Rogers, and           )
Kenneth Dubose,                            )
                                           )
                                           )
                               Defendants. )
___________________________________ )

   This matter is before the court for review of the Report and Recommendation of United States

Magistrate Judge Bristow Marchant (the “Report”), recommending dismissal of the above-

captioned matter for lack of prosecution and, alternatively, failure to exhaust administrative

remedies. [ECF No. 42.] Attached to the Report is a Notice of Right to File Objections to the

Report and Recommendation. Id. No party filed objections to the Report, and the time for filing

objections has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to




                                                  1
accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, and

incorporates the Report, ECF No. 42, by reference herein. Plaintiff’s complaint is DISMISSED

for lack of prosecution and for the alternative ground of failure to exhaust administrative remedies.

Accordingly, on the alternative ground, Defendants’ motion for summary judgment, ECF No. 36,

is GRANTED, in part.

   IT IS SO ORDERED.

                                                              /s/ Sherri A. Lydon______________
                                                              United States District Judge
April 2, 2020
Florence, South Carolina




                                                 2
